DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 11/29/2021 has been received and entered in to the case. 
Claim 1-11 and 17 has/have been canceled, claim 12-15 has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 16 and 18-26 have been considered on the merits. All arguments have been fully considered. 

Claim Rejections - 35 USC § 112
The claim rejection under 35 USC §112 has been withdrawn due to the instant amendment. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 18-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2015, PLOS ONE) in view of Mitsialis et al. (WO2015/079227; IDS ref.) and Chang et al. (WO2015/088288; of record) 

Park et al. do not teach the MSCs are treated with thrombin.
Chang et al. teach a method for promoting the generation of a stem cell-derived exosome by using thrombin (Abstract). Chang et al. teach that by adding thrombin in a culture medium for stem cells including embryonic stem cells and adult stem cells comprising mesenchymal stem cells derived from umbilical cord, bone marrow, fat, placenta, etc. (claims 1-8). Chang et al. teach that the growth factor expression is enhanced in the stem cells cultured in a medium containing thrombin, and the growth factors include BDNF, FGF, HGF, NGF, VEGF, etc. (claims 9-10).
Based on the teaching of Chang et al., one skilled in the art would treat MSCs of Park et al. with thrombin to enhance production of exosomes because Mitsialis et al. teach a method of treating ischemic neural disorders including hypoxic ischemic encephalopathy (HIE) by administering isolated exosome from mesenchymal stem cell (MSC). Thus, it would have been obvious to a person skilled in the art to use a thrombin in a culture medium as taught by Chang et al. for MSCs of Park et al. in order to promote exosome production and use both the MSCs and exosome produced thereby to treat HIE with a reasonable expectation of success.  
Regarding claim 20 directed to the treatment being characterized by inhibition of nerve cell death, it is considered that the limitation is directed to a result obtainable from the claimed method. Since the combined teachings of Park et al. in view of Chang et al. and Mitsialis et al. meet the identical step of administering the thrombin-treated stem 
Regarding claims 21 and 25, Park et al. teach that the administration of MSCs (MSC transplantation) is intraventricular (Abstract), and the MSCs of Park et al. in view of Chang et al. and Mitsialis et al. would be administered in the form for injection.
Regarding claims 23-24, Park et al. do not teach the limitation. However, Chang et al. teach that the growth factor expression is enhanced in the stem cells cultured in a medium containing thrombin, and the growth factors include BDNF, FGF, HGF, NGF, VEGF, etc. (claims 9-10). Thus, the combined teachings of Park et al. in view of Chang et al. and Mitsialis et al. would meet the limitation.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Chang et al. and Mitsialis et al. as applied to claims 16, 18-21 and 23-25 above, and further in view of Lim et al. (US 2015/0125950)
Regarding claim 22 directed to a supplementary component being culture media, which includes conditioned media, Park et al. in view of Chang et al. and Mitsialis et al. do not teach the limitation.
Lim et al. teach a method of culturing umbilical mesenchymal stem cells and the conditioned medium (MSC-CM) thereof containing exosomes derived from the UC-MSCs (paras. 1, 12), and a method of administering MSC-CM (concentrated by size 
It would have been obvious to a person skilled in the art to use the conditioned medium of Lim et al., which contains exosomes (the conditioned medium contains exosomes according to Mitsialis et al. (see p.6, lines7-9)) along with the thrombin-treated MSCs taught by Park et al. in view of Chang et al. because the MSC-CM of Lim et al. would inherently contain exosomes and the production of exosomes would be enhanced by treating the MSCs with thrombin according to Chang et al. Thus, the MSC-CM of thrombin-treated MSCs would be suitable as it is for the treatment of HIE because one skilled in the art would recognize that exosomes do not need to be purified and the use of MSC-CM would contain desired exosomes for the method of treating neonatal HIE. Based on this, along with the teaching of Park et al., it would have been obvious to a person skilled in the art to use thrombin-treated MSCs in the MSC-CM that contains enhanced exosomes would be beneficial for the method of treating neonatal HIE with a reasonable expectation of success. 
M.P.E.P. §2144.06 states “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Chang et al. and Mitsialis et al. as applied to claims 16, 18-21 and 23-25 above, and further in view of Hariri et al. (WO2015164233).
Regarding claim 26, Park et al. do not teach the composition comprising a pharmaceutically acceptable carrier. However, it is extremely well known in the art that MSCs are used in a cell therapy using a pharmaceutically acceptable carrier. 
For example, Hariri et al. teach the use of pharmaceutically acceptable carriers for the method of treating a neurological disorder in a neonatal infant using placental stem cells and the disorder includes HIE (paras. 19, 29, 67, 72, 110). 
It would have been obvious to a person skilled in the art to use a pharmaceutically acceptable carrier taught by Hariri et al. for the MSCs of Park et al. in view of Chang et al. and Mitsialis et al. with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the instant amendment necessitated a new ground of rejection.
Since the claim rejection above cites the same set of references, the Examiner addresses the applicant’s arguments with regard to the teachings of the cited references.
First, applicant alleged that none of the cited references, alone or in combination, teach or suggest the use of stem cells themselves. This allegation is incorrect since the claim rejection presented in the previous OA mailed on 8/31/2021 discussed the limitation directed to the thrombin-treated stem cells per se and cited Park et al. (see p. 9, lines 1-14 of the OA). In the new claim rejection above, Park et al. is cited as a primary reference based on the instant amendment canceling “exosomes derived from the thrombin-treated stem cells.” 
Second, applicant asserted that the cited art does not provide a reasonable expectation of success. The Examiner respectfully disagree to this assertion. Park et al. which was cited in the previous OA and in the new claim rejection above clearly teach the use of MSCs for treating neonatal HIE. Regarding “thrombin”-treated MSCs, Chang et al. teach that thrombin in the culture medium would enhance production of growth factors in the exosomes. There is no reason for a person skilled in the art not to expect that thrombin-treated MSCs which produce exosomes with enhanced growth factors as taught by Chang et al. cannot be used for the method of Park et al. for treating neonatal HIE.

Park et al. clearly disclose the improvement of HIE in the groups of HNM (HIE+normothermia+MSCs; i.e. MSC alone) and HHM (HIE+hypothermia+MSCs) in Figure 4B. The optical density of ED-1 staining represents the presence of active macrophages after severe HIE according to the figure. Both HNM and HHM groups (MSCs) show lower optical density than HNC or HHC (without MSCs). Regarding the levels of cytokines as shown in Fig. 5, HNM appears to be ineffective in reducing the concentration of inflammatory cytokines and thus, applicant alleges that the data teaches away of MSC alone. While HNM group of Park et al. does not reduce inflammatory cytokines, however, this does not consider as evidence teaching away of using MSCs, particularly when HNM group shows lower macrophage activity. Rather Park et al. show that MSCs along with adjunctive treatment of hypothermia would produce better outcome in treating neonatal HIE. 
Furthermore, the combined teachings of Park et al. in view of Chang et al. and Mitsialis et al. would produce thrombin-treated MSCs along with exosomes derived from the thrombin-treated MSCs, and based on the teaching of Mitsialis et al., the exosomes are useful in treating HIE, one skilled in the art would expect better outcome in treating HIE using both thrombin-treated stem cells and the exosomes derived thereof.
It is noted that applicant used the term “stem cells themselves” in the arguments. It appears that applicant asserts that the claimed method requires only thrombin-treated 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632